                                 Case 8:20-cv-00305-DOC-JDE Document 16 Filed 06/05/20 Page 1 of 2 Page ID #:61


                                     KAZEROUNI LAW GROUP, APC
                                 1
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                 2   ak@kazlg.com
                                     245 Fischer Avenue, Unit D1
                                 3
                                     Costa Mesa, CA 92626
                                 4   Telephone: (800) 400-6808
                                     Facsimile: (800) 520-5523
                                 5
                                 6   KAZEROUNI LAW GROUP, APC
                                     Ryan L. McBride, Esq. (SBN: 297557)
                                 7
                                     ryan@kazlg.com
                                 8   2633 E. Indian School Road, Suite 460
                                     Phoenix, AZ 85016
                                 9
                                     Telephone: (800) 400-6808
                                10   Facsimile: (800) 520-5523
                                11
                                     Attorneys for Plaintiff
                                12
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                           UNITED STATES DISTRICT COURT
     COSTA MESA, CA 92626




                                14                        CENTRAL DISTRICT OF CALIFORNIA
                                                                WESTERN DIVISION
                                15
                                      RAMONA BROWN, Individually                      Case No.: 8:20-cv-00305-DOC-JDEx
                                16    and On Behalf of All Others
                                17    Similarly Situated,

                                18                                                    NOTICE OF SETTLEMENT
                                                            Plaintiff,
                                19
                                20    v.
                                21    DENEFITS, LLC,
                                22
                                                            Defendant.
                                23
                                24
                                25
                                26
                                27
                                28

                                     Case # 8:20-cv-00305-DOC-JDEx                                     Brown v. Denefits, LLC
                                                                         NOTICE OF SETTLEMENT
                                 Case 8:20-cv-00305-DOC-JDE Document 16 Filed 06/05/20 Page 2 of 2 Page ID #:62



                                 1          NOTICE IS HEREBY GIVEN that the dispute between Plaintiff Ramona
                                 2   Brown (“Plaintiff”) and Defendant Denefits, LLC (“Defendant”) has been resolved
                                 3   on an individual basis. The parties anticipate filing a Stipulation for Dismissal of
                                 4   the Action as to the named Plaintiff’s claims against Defendant with prejudice, and
                                 5   the putative class’s claims against Defendant without prejudice, within 60 days.
                                 6   Plaintiff requests that all pending dates and filing requirements as to Defendant be
                                 7   vacated.
                                 8
                                     Dated: June 5, 2020                       Respectfully submitted,
                                 9
                                10                                             KAZEROUNI LAW GROUP, APC
                                11
                                                                               By: /s/ Ryan L. McBride
                                12                                                  RYAN L. MCBRIDE, ESQ.
                                                                                    Attorneys for Plaintiff
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                     Case # 8:20-cv-00305-DOC-JDEx                                    Brown v. Denefits, LLC
                                                                     NOTICE OF SETTLEMENT
